Title: To Benjamin Franklin from —————, 8 August 1764
From: ——
To: Franklin, Benjamin


Sir
Philada. 8th. Augt. 1764.
[I am] returning you my kind thanks for your favour in lending me the Perusal of Mr. Pringles account of the Meteor seen in England &c. some time agone, which I herewith return.

I have been at some Pains in geting the account of this that appear’d here the 20th Ulto. in the Evening, but a Great Deal Appears from what has been said to be Imperfect unless there were more than one.
However from the Perusal of the whole, I shall at Present desist, and have for my own part to say, that with proper Instruments I have taken the Altitude, and Course from my Standing Place, and with the help of two Young Men of Account, where the Meteor Pass’d directly in their Zenith, which is taken with a Land Compass, the Intersection of the two Lines undoubtedly will be Perpendicular to the place it broke. As everybody seems silent in so curious an Affair, makes me doubt that a more ungenerous a Spirit Subsists, than that, that wou’d be becoming [to a] Soul, Springing from an Eternal Spirit, which [has no] beginning nor end. The Lord Preserve Sir your [Life?] for abundance has been said, what end [torn] I am at a Stand. I have been buisy, or [torn] d[raw]n the Cut, together with the Lin[torn] own get so much in favour [torn].
To B. Franklin
